Citation Nr: 0517043	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  02-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from March 1942 to November 
1944.  He died in October 2000, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 decision by the RO in San Juan, 
Puerto Rico that, in pertinent part, denied service 
connection for the cause of the veteran's death (one basis 
for dependency and indemnity compensation (DIC)).  


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in October 2000 as a result of cardiorespiratory arrest 
due to or as a consequence of gastrointestinal bleeding, due 
to or as a consequence of congestive heart failure, due to or 
as a consequence of ischemic heart disease.  Other 
significant conditions listed as contributing to death but 
not related to the immediate cause of death were chronic 
renal failure and polycystic kidney disease.  At the time of 
his death the veteran was 79 years of age.

2.  During his lifetime, the veteran's only established 
service-connected disability was post-traumatic personality 
changes, rated as 50 percent disabling.

3.  The gastrointestinal bleeding, congestive heart failure, 
ischemic heart disease, chronic renal failure, and polycystic 
kidney disease are not of service origin and are unrelated to 
the service-connected post-traumatic personality changes.

4.  A disability of service origin was not involved in the 
veteran's death.



CONCLUSIONS OF LAW

1.  Gastrointestinal bleeding, congestive heart failure, 
ischemic heart disease, chronic renal failure, and polycystic 
kidney disease were not incurred in or aggravated by military 
service and cardiovascular-renal disease may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Gastrointestinal bleeding, congestive heart failure, 
ischemic heart disease, chronic renal failure, and polycystic 
kidney disease were not proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2004). 

3.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made adequate efforts to 
notify the appellant of the information and evidence needed 
to substantiate her claim.  The appellant was provided with a 
copy of the rating decision noted above, and an October 2002 
statement of the case.  She was furnished with a VCAA letter 
in May 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, the appellant was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  She was also 
informed of what evidence the VA would obtain.

All available records have been obtained and associated with 
the claims folder.  

The Board notes that the appellant was specifically informed 
to furnish copies of any pertinent evidence in her possession 
pertinent to her claims not previously submitted as required 
by 38 C.F.R. § 3.159.  The Board finds that the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the appellant in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The official death certificate reflects that he died at 
Hospital Dr. Pila in October 2000.  The immediate cause of 
death was listed as cardiorespiratory arrest due to or as a 
consequence of gastrointestinal bleeding, due to or as a 
consequence of congestive heart failure, due to or as a 
consequence of ischemic heart disease.  Other significant 
conditions listed as contributing to death but not related to 
the immediate cause of death were chronic renal failure and 
polycystic kidney disease.  An autopsy was not performed. At 
the time of his death the veteran was 79 years of age.

At the time of the veteran's death service connection was in 
effect for post-traumatic personality changes, rated as 50 
percent disabling.

The veteran served on active duty from March 1942 to November 
1944.  Service medical records are negative for pertinent 
abnormalities, and are negative for hypertension.  The 
veteran was treated for a skull fracture during service.  

Post-service medical records do not show the presence of 
cardiovascular-renal disease within one year after separation 
from service, and do not show a cardiac disorder, a 
respiratory disorder, a renal disorder, or gastrointestinal 
bleeding for many years after service.

Private medical records from Hospital Dr. Pila dated from 
July to August 2000 reflect treatment for cellulitis of the 
right leg.  The veteran was also diagnosed with end-stage 
renal disease (ESRD) in peritoneal dialysis, peripheral 
vascular disease, hypertensive cardio-renal disease, and 
adult polycystic kidney disease.

Private medical records from Hospital Dr. Pila dated from 
October 15, 2000 to October 20, 2000, reflect that the 
veteran was treated for acute bronchial asthma and chronic 
obstructive pulmonary disease (COPD).  He was also diagnosed 
with bronchitis, ESRD, atherosclerotic heart disease, 
polycystic kidney disease, and peripheral vascular disease.  
He underwent peritoneal dialysis and respiratory therapy.

Terminal medical records from Hospital Dr. Pila reflect that 
the veteran was hospitalized from October 21, 2000 to October 
25, 2000.  He was admitted with complaints of shortness of 
breath, which doctors indicated was due to bronchial asthma 
exacerbated by bronchitis.  

On admission, it was noted that he had ESRD.  He developed 
massive gastrointestinal bleeding while in hemodialysis 
followed by cardiac arrhythmia and finally cardio-respiratory 
arrest.  He received cardiopulmonary resuscitation for 20 
minutes with no response, and was declared dead on October 
25, 2000.  The terminal diagnoses were respiratory failure, 
acute, bronchial asthma with COPD status, congestive heart 
failure, ischemic cardiomyopathy, acute gastrointestinal 
bleeding, and ESRD secondary to polycystic kidney disease in 
peritoneal dialysis.

In May 2001, the appellant filed a claim for DIC benefits.  
She claimed that the cause of the veteran's death was due to 
service.

By a letter dated in August 2003, a private physician, 
M.A.A., MD, indicated that the veteran was referred to him in 
January 2000 with ESRD in peritoneal dialysis initiated on 
June 1, 1998, polycystic kidney disease, arterial 
hypertension, bronchial asthma, dyslipidemia, 
atherosclerosis, and peripheral vascular disease.  He 
indicated that he saw the veteran on a monthly basis, and the 
veteran went to a dialysis clinic on a monthly basis.  He 
also visited another doctor for his pulmonary problem. 

 Dr. A. noted that the veteran's conditions were controlled 
until his last hospital admission with the following 
complications:  exacerbation of bronchial asthma, congestive 
heart failure, ventricular aneurism, gastrointestinal 
bleeding, and cardiac arrhythmias which were the cause of his 
death.

By a letter dated in September 2003, the appellant contended 
that the conditions noted at the time of the veteran's death 
were related to his military service.

In December 2003, the Board remanded the case partly to 
obtain the veteran's terminal medical records, for VCAA 
notice, and for RO review of additional evidence.

Analysis

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131.

Where a veteran served ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular-renal disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a) (2004).  

Secondary service connection may be found where a service- 
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).


Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  

For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability.  However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise and it is 
not contended otherwise.

The evidence shows that the veteran served on active duty in 
the Army from March 1942 to November 1944.  The service 
medical records are negative for any disorder involved in the 
veteran's.  The post service medical records show that the 
gastrointestinal bleeding, congestive heart failure, ischemic 
heart disease, chronic renal failure and polycystic kidney 
disease were first manifested many years after service.  
There is no medical evidence of record which relates these 
disorders to his period of active duty. 

His only established service-connected disability was post-
traumatic personality changes, and this was rated 50 percent 
disabling for many years before he died in October 2000.  The 
medical evidence shows no treatment for this disability for 
years preceding death.

Medical records from many years after service show the 
veteran developed a number of serious illnesses which were 
non-service-connected, such as ESRD in dialysis, peripheral 
vascular disease, hypertensive cardio-renal disease, adult 
polycystic kidney disease, and COPD.  The discharge diagnoses 
from the veteran's terminal hospitalization in October 2000 
were respiratory failure, acute, bronchial asthma with COPD 
status, congestive heart failure, ischemic cardiomyopathy, 
acute gastrointestinal bleeding, and ESRD secondary to 
polycystic kidney disease in peritoneal dialysis.

The veteran's death certificate reflects that the immediate 
cause of death was cardiorespiratory arrest due to or as a 
consequence of gastrointestinal bleeding, due to or as a 
consequence of congestive heart failure, due to or as a 
consequence of ischemic heart disease.  Other significant 
conditions listed as contributing to death but not related to 
the immediate cause of death were chronic renal failure and 
polycystic kidney disease.

In October 2003, a private physician opined that 
complications including exacerbation of bronchial asthma, 
congestive heart failure, ventricular aneurism, 
gastrointestinal bleeding, and cardiac arrhythmias were the 
cause of the veteran's death.

The Board notes that the typical entry of cardiorespiratory 
arrest on the death certificate does not refer to chronic 
heart or lung disease; rather it refers to the final event of 
death (cessation of heart and lung functioning).

From all the evidence, it is clear that the veteran's 
service-connected psychiatric disorder played no role in his 
death.  The medical evidence does not suggest that the 
psychiatric disorder led to the gastrointestinal bleeding, 
kidney, heart, lung, or other serious ailments which were 
present at the time of death or aggravated this disorders.  
The death certificate lists gastrointestinal bleeding and 
lung and heart problems as being involved in death, and the 
medical evidence shows such disorders began many years after 
service and were unrelated to service and unrelated to the 
service-connected psychiatric disorder.  The same is true as 
to the many other debilitating ailments shown in the medical 
records from shortly before death.

Based on all the competent medical evidence, the Board finds 
that a service-connected disability did not cause or 
contribute to the veteran's death.  As the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


